UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2010  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. ASIA HEALTH AND BEAUTY TREASURE, INC. (Exact name of registrant as specified in Charter) DELAWARE 000-53414 75-3269181 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) Room 405, 4/F., Wing Ming Industrial Centre 15 Cheung Yue Street, Cheung Sha Wan, Kowloon, Hong Kong (Address of Principal Executive Offices) (852) 61218865 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesxNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as ofDecember 20, 2010:100,000shares of Common Stock. ASIA HEALTH AND BEAUTY TREASURE, INC. FORM 10-Q October 31, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3 Quantitative and Qualitative Disclosures About Market Risk Item 4T. Control and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Removed and Reserved Item 5. Other Information Item 6. Exhibits SIGNATURE Asia Health And Beauty Treasure, Inc. PART I– FINANCIAL INFORMATION Item 1. Financial Statements. The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the period ended October 31, 2010 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Form 10 filed with the Securities and Exchange Commission for the period ended October 31, 2010. 1 Asia Health And Beauty Treasure, Inc. (A Development Stage Company) Balance Sheets October 31, July31, (Unaudited) (Audited) Liabilities and Stockholder’s Equity (Deficit) Current Liabilities Accounts payable $ ) $ ) Loan payable – related party ) Stockholder’s Deficit: Preferred stock ( $0.00001 par value, 100,000,000 sharesauthorized, none issued and outstanding) - - Common stock ( $0.00001 par value, 500,000,000 shares authorized, 100,000 shares issued and outstanding) 1 1 Deficit accumulated during development stage ) ) Total Stockholder’s Deficit ) ) Total Liabilities and Stockholder’s Deficit $ - $ - See accompanying notes to financial statements 2 Asia Health And Beauty Treasure, Inc. (A Development Stage Company) Statements of Operations Three Months Ended October 31, 2010 Three Months Ended October 31, 2009 Cumulative from July 31, 2010 to October 31, 2010 (Unaudited) (Unaudited) (Unaudited) Operating expenses General and administrative $ $ $ Total operating expenses (500 ) (514 ) (500 ) Net loss (500 ) (514 ) (500 ) Net loss per share – basic and diluted (0.01 ) (0.01 ) (0.01 ) Weighted average number of shares outstanding during the period – basic and diluted See accompanying notes to financial statements 3 Asia Health And Beauty Treasure, Inc. (A Development Stage Company) Statement of Changes in Stockholder's Deficit For the Period ended October 31, 2010 Deficit Common Stock Accumulated during Total Shares Amount Development Stage Stockholder's Deficit Balance July 31, 2009 $ 1 $ $ ) Net loss for the year - - ) Balance July 31, 2010 $ 1 $ $ ) Net loss from August 1, 2010 to October 31, 2010 - - ) Balance October 31, 2010 $ 1 $ $ ) See accompanying notes to financial statements 4 Asia Health And Beauty Treasure, Inc. (A Development Stage Company) Statement of Cash Flows Three Months Ended October 31, 2010 Three Months Ended October 31, 2009 Cumulative from July 31, 2010 to October 31, 2010 (Unaudited) (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock issued for compensation - founder - - - Changes in operating assets and liabilities: (Decrease)/increase in accounts payable 40 ) Net Cash Used In Operating Activities - (474 ) - CASH FLOWS FROM FINANCING ACTIVITIES: Loan payable - related party - - Net Cash Provided By Financing Activities - - Net Increase in Cash - - - Cash - Beginning of Period - - - Cash - End of Period $
